Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks (page 6), filed 27 July 2022, with respect to claims 1-13, 22-23, and 27-31 have been fully considered and are persuasive.  The rejection of 25 May 2022 has been withdrawn.

Allowable Subject Matter
Claims 1-13, 22-23, and 27-31 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 10, and 22, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest “detecting a fluorescence of at least two cells physically spaced close enough such that the at least two cells create one fluorescent event; classifying each cell as an undesired cell or a desired cell based on the detection of the fluorescence of the at least two cells; allowing each desired cell to pass; and acting on each undesired cell”.
Johnson (US 5,135,759) discloses a method comprising: detecting fluorescence of a cell; converting photons detected in the fluorescence of the cell into a signal; sending the signal to a computer; and monitoring the signal with the computer (col. 2 ln. 64 - col. 3 ln. 17).
Vacca (US 2009/0142765) discloses a computer is a field programmable gate array with an analog to digital converter (ADC) state tracker machine; and monitoring a raw ADC value of the signal with the ADC state tracker machine (par. [0028]).
Megerle (US 2002/0018211 A1) discloses a signal is an analog voltage output signal (par. [0019]).
Wagner (US 2012/0122084 A1) discloses confirming occurrence of a multi-cell fluorescent event (par. [0183]).
While fluorescence measurement methods for cells were generally known in the art, the cited prior art teaches away from classifying cells within a multi-cell event. As described in the rejection of claim 20 above, the cited prior art suggests discarding cells involved in multi-cell events.
Accordingly, claims 1, 10, and 22 are allowed.

Regarding claims 2-9, 11-13, 23, and 27-31, the claims are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884